Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 has been considered by the examiner.
Status of Claims
Claims 1-17 and 19-26 are allowed.
Response to Arguments
Applicant’s arguments, see pages 15-16 of the remarks, filed 12/28/2020, with respect to the rejections of claims 1 and 16 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-17 and 19-26 under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-17 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical image lens assembly comprising at least seven optical lens elements made of a plastic material and at least one of a 
Claim 16 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical image lens assembly comprising at least seven optical lens elements made of a plastic material and at least one of a first optical lens element, a second optical lens element, and a third optical lens element of the at least seven optical lens elements closest to the object side comprising at least one short-wavelength light absorbing agent, and the following condition is satisfied: 0.49 ≤ φmax/sumCTa ≤ 10, as generally set forth in claim 16, the device including the totality of the particular limitations recited in claim 16.
Claims 2-15, 17, and 19-26 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872